DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding step 1: 

The terms “similar domain” or “general domain” are indefinite as they fail to define the meets and bounds of what is considered a similar domain or general domain.  
It is not clear which parts of the text analysis is being performed, as step 1 recites, “text analysis from segmentation to basic syntactic dependencies and morphological features” where the use of the word “from”, suggest a wide range of text analysis that includes segmentation, basic syntactic dependencies, morphological features and anything in-between.  
The term “basic” in “basic syntactic dependencies” is a relative term which renders the claim indefinite. The term "basic syntactic dependencies," is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “basic syntactic dependencies” also has no well-known meaning.  As such it is not clear which “syntactic dependencies” are “basic” and which one is not.
The text analysis is performed based on the condition of availability as suggested by reciting, “text analysis…, if available, is performed…”  However it is not clear what the availability condition applies to.  In other words text analysis is performed “if (WHAT) is available”.
Regarding step 2:
The term “semantic analysis” is not clear as the term can describe many different processes related to analyzing semantics, therefore is it not clear what is being performed and what the result of such analysis is.  Furthermore due to “semantic analysis” being unclear, the 
Recites, “the semantic processing engine”, but semantic processing engine has not been defined.  There is insufficient antecedent basis for this limitation in the claim.
The term “known multitask techniques” is not clear what multitasking techniques are used and whether the multitasking is described in context with the manual preparation (i.e. “manually prepared” or extending dependencies between content words to multilingual cases.
Regarding step 3:
The term “O3B” initially represents any large or small scale ontology, and later “O3B” represents semantic classes.  Since there is no consistency in the terms used, the limitation is not clear in how the ontology and semantic classes are used.  Also while the limitation describes “linking all named and other non-verb entities to an ontology which results in verb entities linked to semantic classes”, the limitation fails to describe how named/non-verb entities are linked to an ontology and suddenly resulting in verb entities linked to semantic classes.  As such the limitation is incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.
Regarding step 4:
Recites, "corpus R2 and the corpus R3 are merged" but corpus R3 has not been defined.  There is insufficient antecedent basis for this limitation in the claim.
Recites, “labelled graphs containing the sematic analysis in the corpus R2” but labelled graphs has not been defined.  There is insufficient antecedent basis for this limitation in the 
Regarding step 5:
The limitation “local and global context” is unclear as to how “the sematic structure contained in R4” expresses local and global context to the created word, lemma and nametype and grounded entities embedding.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  See corresponding steps above where there is a lack of clarity in the claims and further indicated below a lack of description in the specification, see:
Step 1: regarding, “unrelated training corpus”, “similar domain” or “general domain”.
Step 2: regarding, “known multitask techniques”.

Step 5: regarding, ““local and global context”.
The invention as suggested by the Title is directed to a method of Domain-Specific Full-Text Document search, however the lack of clarity and description in the claims and specification identified above does not enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use a full-text document search that is domain-specific.
	Regarding Prior Art:
	Applicant’s specification lists references (see page. 14 and 15, Specification).  The listed references were used to describe the method recited in claim 1, and could be also be used in rejecting claim 1.  Without further description and clarity in the claims the Examiner is unable to ascertain/understand the scope of the claimed invention and its differences from the references relied upon.
	Also, Cooper et al. (US 20140074826 A1) describes, indexing mode which analyzes text from any source text (i.e. documents) tokenizing text (para. 0032), associates such text with ontology-based concepts (para. 0033).  Such ontology-based concepts are developed through a sematic index engine which forms tokens and generates canonical annotations and concept annotation (para. 0034), where such concepts includes synonyms, relations with other concepts, and even morphological-syntactic properties (para. 0043).  Further extracting and mapping entities with said concepts.  Cooper further describes similar analysis with the indexing mode with query mode which allows the same text analysis described above with 
	Furthermore Lastra Diaz et al. (US 20160179945 A1), describes the ability to merge and enrich keyword based models with ontological features associated with named entities and define similarity weights for associating class to the named entity, and entity identifiers, (see para. 0086).
See also Matskevich (US 20160275180 A1), which further describes the use of deep (neural network) syntactic and semantic analysis (see para. 0038) in the process of document text indexing and searching.
	These arts appear in combination to generally teach the limitations recited in claim 1 however as stated previously, due to the lack of clarity and description in the claims and specification identified above, an adequate art rejection cannot be provided.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152